                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

FRANCIS JAYE and SEAN MADELMAYER,                       )
individually and on behalf of all others                )
similarly situated,                                     )
                                                        )
                  Plaintiffs,                           )
                                                        )
           v.                                           )       No. 4:20CV266 RLW
                                                        )
CRANE MERCHANDISING SYSTEMS, INC.,                      )
and COMPASS GROUP USA, INC., d/b/a                      )
CANTEEN VENDING SERVICES, INC.,                         )
                                                        )
                  Defendants.                           )

                                  MEMORANDUM AND ORDER

           This matter is before the Court on the Court’s own motion. The Court notes this action,

Jaye v. Crane Merchandising Systems, Inc., et al. (“Jaye”) was transferred to the undersigned

from the United States District Court for the Northern District of Texas based upon the first-to-

file rule. The district court found Jaye substantially overlaps with an earlier case filed in this

district, Moore v. Compass Group USA, Inc., Cause No. 4:18-cv-1962-SEP (E.D. Mo.)

(“Moore”), and transferred Jaye for consideration of how this Court should proceed in

connection with Moore. (ECF No. 28)

           On March 9, 2020, the Court ordered the parties to file a status report with the Court

indicating how the parties plan to proceed in light of the first-filed case Moore. (ECF No. 31)

The due date for such report was March 16, 2020. However, as of the date of this Order, the

parties have not complied. Because the issue of whether Jaye should proceed may not be

determined by this Court, the Court will stay this action pending further notification by the

parties.
        Accordingly,

        IT IS HEREBY ORDERED that this case is STAYED pending further notification by

the parties regarding how the case should proceed in light of Moore.

        IT IS FURTHER ORDERED that all pending motions are DENIED without

prejudice subject to refiling, as appropriate, upon lifting of the stay.

        IT IS FURTHER ORDERED the stay shall be lifted only upon an appropriate motion

filed by the parties.

        IT IS FINALLY ORDERED that the Clerk of the Court shall administratively close this

case for statistical purposes only, subject to reopening upon lifting of the stay herein imposed or

other appropriate Order.

        Dated this 25th day of March, 2020.




                                                   RONNIE L. WHITE
                                                   UNITED STATES DISTRICT JUDGE




                                                  2
